Case 2:19-mj-08326-JZB Document1 Filed 07/15/19 Page 1of5
AO 91 (Rev. 02/09} Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

or Sy for the
i District of Arizona

 

AN United States of America )
Vv. ) | %. ’ -
Samuel Rigoberto Fontes-Munoz, ) Case No. | O ~ So do (") “S
(A206 092 328) )
Defendant )
)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my

knowledge and belief.
On or about the date of July 14, 2019, in the County of Maricopa, in the District of

Arizona, the defendant violated Title 8, U.S.C. § 1326(a), a felony, and Title 8, U.S.C. §
1325(a)(2) a class B misdemeanor, an offense described as follows: |

See Attachment A Incorporated By Reference Herein
I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

Ck

REVIEWED BY: Charles E. Bailey Jr., P.S. for AUSA Carmelo C. Tringali -

® Sich

Continued on the attached sheet.

 

Complainant ’s signature
Brian T. Fitzgerald,
Deportation Officer

 

Printed name and title

Sworn to before me and signed in my presence.

Date: July 15, 2019 ie le Sen,

\ Judge’ s signature

J ohn Z. Boyle,
City and state: Nogales, Arizona - United States Magistrate Judge

Printed name and title

 
Case 2:19-mj-08326-JZB Document1 Filed 07/15/19 Page 2 of 5

ATTACHMENT A

Count 1
On or about July 14, 2019, Samuel Rigoberto Fontes-Munoz, an alien, was found
in the United States of America at or near Phoenix, in the District of Arizona, after
having been previously denied admission, excluded, deported, and removed from the
United States at or near Nogales, Arizona, on or about March 1, 2019, and not having
obtained the express consent of the Secretary of the Department of Homeland Security to
reapply for admission thereto; in violation of Title 8, United States Code, Section

1326(a), a felony.

Count 2
On or about July 14, 2019, at or near Phoenix, in the District of Arizona, Samuel
Rigoberto Fontes-Munoz, an alien, did clude the examination or inspection by
immigration officers in violation of Title 8, United States Code, Section 1325(a)(2), a

class B misdemeanor.

 
Case 2:19-mj-08326-JZB Document1 Filed 07/15/19 Page 3 of5

STATEMENT OF PROBABLE CAUSE

I, Brian T. Fitzgerald, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Deportation Officer with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited
herein.

2. On or about July 14, 2019, Samuel Rigoberto Fontes-Munoz was arrested by the
Mesa Police Department (MPD) and booked into the Maricopa County Jail (MCJ) on
local charges. While incarcerated at the MCJ, ICE Officer Storz interviewed Fontes-
Munoz and determined him to be a citizen of Mexico, illegally present in the United
States. On the same date, an immigration detainer was lodged with the MCJ. On July
14, 2019, Fontes-Munoz was released from the MCJ and transported to the Phoenix

ICE office for further investigation and processing. Fontes-Munoz was held in
administrative custody until his criminal and immigration records could be obtained
and his identity confirmed.

3. Immigration history checks revealed Samuel Rigoberto Fontes-Munoz to be a citizen
of Mexico and a previously deported criminal alien. Fontes-Munoz was removed
from the United States to Mexico, at or near Nogales, Arizona, on or about March 1,
2019, pursuant to an order of removal issued by an immigration official. There is no

record of Fontes-Munoz in any Department of Homeland Security database to suggest

 
Case 2:19-mj-08326-JZB Document1 Filed 07/15/19 Page 4of5

that he obtained permission from the Secretary of the Department of Homeland
Security to return to the United States after his removal. Fontes-Munoz’s immigration
history was matched to him by electronic fingerprint comparison.

. Furthermore, there is no record of Samuel Rigoberto Fontes-Munoz in any
Department of Homeland Security database to suggest that after his last removal from
the United States, he entered the United States at an official Port of Entry. Had
Fontes-Munoz presented himself at 4 Port of Entry, Department of Homeland Security
records likely would reveal that information. Accordingly, your affiant believes that
Fontes-Munoz entered the United States at a location not designated as an official
Port of Entry, and thereby eluded examination and inspection by Immigration Officers
of the United States. Fontes-Munoz’s immigration history was matched to him by
electronic fingerprint comparison.

. On or about July 14, 2019, Samuel Rigoberto Fontes-Munoz was advised of his
constitutional rights. Fontes-Munoz freely and willingly acknowledged his rights and
declined to provide a statement under oath.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about July 14, 2019, Samuel Rigoberto Fontes-Munoz, an alien, was found in the
United States of America, at or near Phoenix, in the District of Arizona, after having
been previously denied admission, excluded, deported, and removed from the United
States through Nogales, Arizona, on or about March 1, 2019, and not having obtained
the express consent of the Secretary of the Department of Homeland Security to

reapply for admission thereto; in violation of Title 8, United States Code, Section

3

 
Case 2:19-mj-08326-JZB Document1 Filed 07/15/19 Page 5of5

1326(a), and on or about July 14, 2019, at or near Phoenix, in the District of Arizona,
Samuel Rigoberto Fontes-Munoz, ani alien, did elude the examination or inspection by

immigration officers in violation of Title 8, United States Code, Section 1325(a)(2).

Qe Su Ae
Brian T. Fitzgerald, ~

Deportation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 15" day of July, 2019.

John Z. Boyle,
United States Magistrate Judge

 
